DETAILED ACTION
This office action is responsive to amendment filed on May 26th, 2022.
Claims 1~20 are allowed.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowability
The prior art of record and in view of Applicant’s response/amendment made on 05/26/22, does not teach nor suggest “A method, system, and CRM” as claimed. More specifically, the prior art of record fails to teach, in combination with other claimed features, the steps of: in response to receiving a content request: determining, at a first microservice, an entity identifier of an entity associated with the content request; determining a host of a second microservice that is different than the first microservice; sending, by the first microservice, to the host of the second microservice, the entity identifier; in response to receiving the entity identifier from the first microservice at the second microservice and while the first microservice is identifying a set of content delivery campaigns, prefetching, by the second microservice executing on the host, entity feature data that is associated with the entity identifier; storing the prefetched entity feature data without using a remote cache; in response to the first microservice identifying the set of content delivery campaigns and while the second microservice is prefetching the entity feature data: identifying, by the first microservice, the host of the second microservice; sending, by the first microservice, to the host of the second microservice, an identity of the set of content delivery campaigns; based on the entity feature data prefetched by the second microservice and the set of content delivery campaigns identified by the first microservice, determining, by the host of the second microservice, a ranking of the set of content delivery campaigns; selecting a subset of the set of content delivery campaigns based on the ranking; and causing data about each content delivery campaign in the subset to be transmitted over a computer network to a computing device; wherein the method is performed by one or more computing devices..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE SOO KIM whose telephone number is (571) 270-3229. The examiner can normally be reached M-F 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on (571) 272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HEE SOO KIM/Primary Examiner, Art Unit 2443